This is a petitory action brought by the plaintiff, Gip Johnson, against the defendant, J.D. Chapman, in actual possession, claiming to be the true and lawful owner of an undivided one-half interest in the South Twenty-six (26) acres of N.E. 1/4 of N.E. 1/4, Section 18, Township 17 North, Range 6 West, situated in Bienville Parish in this State.
The title came by direct chain from the United States to Drilla Chapman, who acquired from the Dock Johnson heirs through a partition. At her death, decedent *Page 1050 
left two heirs, Pattie P. Chapman, and the defendant, J.D. Chapman, who inherited each an undivided half interest in the property in dispute.
Plaintiff claims an undivided one-half interest in the land through deed of date January 24, 1930, from Pattie P. Chapman.
Defendant, J.D. Chapman, alleges that W.L. Hamner purchased the S. 1/2 of N.E. 1/4 of N.E. 1/4 and N.E. 1/2 of S.E. 1/4 of N.E. 1/4 at a tax sale on June 23, 1928, and again on June 19, 1929, under an assessment to H.G. Chapman for unpaid taxes of the years 1927 and 1928; that W.L. Hamner took possession of the property under the deed and continued same until January 6, 1932, at which time defendant, J.D. Chapman, purchased the property and continued in possession of same until the present time. Defendant pleads the constitutional prescription of three years as a bar to all rights of the tax debtor or any other persons.
The tax deeds from H.G. Chapman to W.L. Hamner, also a defendant in this suit, are attacked by plaintiff only on the ground that the State was vested with title at the date of the assessments.
The Court of Appeal, Second Circuit, held that the tax sales made to Hamner were void and ordered them cancelled from the records, and, on original hearing, we affirmed that judgment.
So far as the State having title in 1927 and 1928, when the property was assessed to H.G. Chapman and sold to W.L. Hamner, a review of the record conclusively shows that it had none. *Page 1051 
The District Court rendered judgment in favor of defendants because the trial Judge found that, although the property had been adjudicated to the State in the name of D. Chapman for the unpaid taxes of 1921, the taxes had previously been paid for that year by H.G. Chapman.
The District Court also found that, although the property had been adjudicated to the State for 1922 taxes under an assessment in the name of H.G. Chapman, this adjudication was erroneous and was cancelled by the Register of the State Land Office for that reason.
The assessment of H.G. Chapman for 1921, under which the taxes were paid, is shown on page 78 of the record in this case, which shows that the taxes were paid by him August 19, 1922. The tax adjudication to the State under the assessment to D. Chapman was not made until September 2, 1922, as shown by pages 70 and 71 of the record. Therefore the State acquired no title to this property and had none in 1927 and 1928 when the property was sold to W.L. Hamner under this adjudication.
Plaintiff has attempted in vain to switch from an adjudication in the name of D. Chapman to an adjudication for unpaid taxes of 1922 under an assessment in the name of H.G. Chapman. This adjudication to the State in the name of H.G. Chapman is shown on pages 72 and 73 of the record. But on page 62 of the record is found the following cancellation certificate:
"Whereas, evidence is now on file in this office, showing that the sale to the *Page 1052 
State of the property hereinafter described in Bienville Parish, made on the 16th day of June, 1923, for taxes of 1922 assessed in the name of H.G. Chapman is erroneous, to-wit:
"`25 Acres on S side of NE of NE, 13 acres on N side of SE of NE, Sec. 18-17-6.'
"Therefore, I Fred J. Grace, Register of the Land Office of the State of Louisiana, do hereby cancel said sale, and authorize the Recorder of Mortgages and the Register of Conveyances of said Parish to cancel same upon the records of his office.
"Given under my hand and seal of office at Baton Rouge, this 3rd day of March, A.D., 1932.
"Lucille May Grace "Register of State Land Office."
Therefore, the State, by its own officers, recognized that it had no title under this adjudication and cancelled it.
Under the facts shown by the record in this case, the title of defendants is good and valid.
The judgment of Second Judicial District Court, Parish of Bienville, dismissed the demands of plaintiff, Gip Johnson, at his cost.
It was further ordered, adjudged and decreed by this judgment that the defendants, J.D. Chapman and W.L. Hamner, have judgment in reconvention against the plaintiff, Gip Johnson, sustaining the plea of prescription urged by defendants, and confirming the tax title of W.L. Hamner *Page 1053 
as shown by tax deeds dated June 23, 1928, recorded in Book 87, Page 261, and June 19, 1929, recorded in Book 89, Page 209 of the Conveyance records of Bienville Parish, Louisiana, and quieting them in their possession of S. 1/2 of N.E. 1/4 of N.E. 1/4 and N. 1/2 of S.E. 1/4 of N.E. 1/4 of Section 18, Township 17 North, Range 6 West, under said tax deeds.
We find no error in the judgment of the Second Judicial District Court, Parish of Bienville.
For the reasons assigned, the judgment of the District Court is affirmed; the judgment of the Court of Appeal, Second Circuit, is annulled and reversed; and the judgment of this court on original hearing is recalled and set aside.
The right of plaintiff, Gip Johnson, to apply for a rehearing is reserved.
O'NIELL, C.J., takes no part.